Mercure, J.E, Mugglin, Rose, Lahtinen and Kane, JJ., concur.
Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice, effective upon service on respondent of this decision and order and until further order of this Court; and it is further ordered that respondent, for the period of suspension, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).